Case 19-40758   Doc 7   Filed 02/12/19     Entered 02/12/19 16:34:44   Main Document
                                         Pg 1 of 10
Case 19-40758   Doc 7   Filed 02/12/19     Entered 02/12/19 16:34:44   Main Document
                                         Pg 2 of 10
Case 19-40758   Doc 7   Filed 02/12/19     Entered 02/12/19 16:34:44   Main Document
                                         Pg 3 of 10
Case 19-40758   Doc 7   Filed 02/12/19     Entered 02/12/19 16:34:44   Main Document
                                         Pg 4 of 10
Case 19-40758   Doc 7   Filed 02/12/19     Entered 02/12/19 16:34:44   Main Document
                                         Pg 5 of 10
Case 19-40758   Doc 7   Filed 02/12/19     Entered 02/12/19 16:34:44   Main Document
                                         Pg 6 of 10
Case 19-40758   Doc 7   Filed 02/12/19     Entered 02/12/19 16:34:44   Main Document
                                         Pg 7 of 10
Case 19-40758   Doc 7   Filed 02/12/19     Entered 02/12/19 16:34:44   Main Document
                                         Pg 8 of 10
Case 19-40758   Doc 7   Filed 02/12/19     Entered 02/12/19 16:34:44   Main Document
                                         Pg 9 of 10
Case 19-40758   Doc 7   Filed 02/12/19 Entered 02/12/19 16:34:44   Main Document
                                      Pg 10 of 10
